 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 1 of 7 Page ID #334



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN HAYNES,

                   Plaintiff,

 v.                                                 Case No. 3:19-CV-912-NJR

 BOB BLUM and TIM ADENAYSA,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Summary Judgment on the Issue of

Exhaustion of Administrative Remedies filed by Defendant Bob Blum. (Doc. 71). Plaintiff

Brian Haynes filed a timely response in opposition. (Doc. 75). For the following reasons,

the motion is denied.

                                            FACTS

       Haynes, an inmate of the Illinois Department of Corrections who is currently

housed at Pinckneyville Correctional Center, filed this action on August 21, 2019, alleging

that officials there violated his constitutional rights. (Doc. 1). Specifically, in his amended

complaint, Haynes alleges Defendants were deliberately indifferent in treating his ankle

injury in violation of the Eighth Amendment. (Doc. 27).

       As relevant to the present motion, Haynes alleges that on March 26, 2018, he tore

his Achilles tendon while playing basketball. (Id. at p. 8). Haynes was escorted to the

healthcare unit in a wheelchair because he could not put pressure on the leg. (Id.). He was

examined by a nurse, who recommended that Haynes see Defendant Dr. Blum. (Id.).


                                        Page 1 of 7
    Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 2 of 7 Page ID #335



Dr. Blum examined Haynes’s ankle and concluded he had an ankle sprain. (Id.). Haynes

told Dr. Blum he thought the injury was more serious than a sprain because he heard a

loud pop. (Id.). Dr. Blum then ordered an x-ray of Haynes’s ankle. (Id.). On April 10, 2018,

a nurse informed Haynes that he had no fractures or dislocations. (Id.).

        On May 26, 2018, Haynes filed an emergency grievance in which he stated that on

March 26, 2018, 1 he hurt his ankle while playing basketball. (Doc. 72-1 at pp. 5-6). He was

running when his leg popped, which made a loud sound. (Id.). He instantly fell to the

ground and had to be wheeled to the Healthcare Unit, where “they gave me an x-ray.”

(Id.). He then stated that he was given crutches and had to use them for a little over a

month, still unable to walk on his ankle. (Id.). When he was informed that there were no

fractures, Haynes asked the nurse for an MRI. (Id.). The nurse told him he would have to

ask the doctor for an MRI during a follow-up visit. (Id.). On May 19, 2018, Haynes saw a

different doctor for his follow-up visit, who said his ankle looked fine, it was just a sprain,

and he did not need an MRI. (Id.). As relief, Haynes requested an MRI, a correct diagnosis,

and proper treatment. (Id.).

        On May 31, 2018, the Warden received the emergency grievance. (Id.). That same

day, the Warden determined the grievance was not an emergency and directed Haynes

to submit the grievance in the normal manner. (Id.). The counselor received the grievance

on June 1, 2018, and responded on July 7, 2018, noting that, per the Healthcare Unit

Administrator, Haynes had been seen by a doctor and his x-rays showed no fractures.



1 The grievance actually states March 6, 2018, but Defendant acknowledges the injury occurred on March
26, 2018, and that Haynes must have inadvertently wrote 6 instead of 26.


                                           Page 2 of 7
 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 3 of 7 Page ID #336



(Id.). The counselor further stated that Haynes had been treated appropriately for a

sprained ankle, and if his ankle is hurting, he should submit a request for nurse sick call.

(Id.). The Grievance Officer issued a report on July 16, 2018, recommending the grievance

be denied after a review of all available information. (Id. at p. 4). The Warden concurred

in the denial of the grievance on August 10, 2018. (Id.). Haynes then appealed the denial

to the Administrative Review Board (ARB) on August 19, 2018. (Id.). The ARB received

the appeal on August 23, 2018, and denied the appeal on September 17, 2018. (Id. at p. 3).

The ARB concluded that Haynes’s medical issue was treated appropriately by the facility

and that he should address any current medical issues via the sick call process. (Id.).

                                     LEGAL STANDARD

       Summary judgment is proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact and the movant is entitled

to judgment as a matter of law. FED. R. CIV. P. 56(a). Lawsuits filed by inmates are

governed by the provisions of the Prison Litigation Reform Act (“PLRA”). 42 U.S.C.

§ 1997e(a). That statute states, in pertinent part, that “no action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” Id. The Seventh Circuit requires

strict adherence to the PLRA’s exhaustion requirement. Dole v. Chandler, 438 F.3d 804, 809

(7th Cir. 2006). Exhaustion must occur before the suit is filed. Ford v. Johnson, 362 F.3d 395,

398 (7th Cir. 2004).

       “To exhaust remedies, a prisoner must file complaints and appeals in the place,



                                        Page 3 of 7
 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 4 of 7 Page ID #337



and at the time, the prison administrative rules require.” Pozo v. McCaughtry, 286 F.3d

1022, 1025 (7th Cir. 2002). Consequently, if a prisoner fails to properly utilize a prison’s

grievance process, “the prison administrative authority can refuse to hear the case, and

the prisoner’s claim can be indefinitely unexhausted.” Dole, 438 F.3d at 809. Under Pavey

v. Conley, “debatable factual issues relating to the defense of failure to exhaust

administrative remedies” are not required to be decided by a jury but are to be

determined by the judge. Pavey v. Conley, 544 F.3d 739, 740-41 (7th Cir. 2008). Because

there are no disputed issues of fact, the Court finds that no evidentiary hearing is required

in this case.

Illinois Administrative Code

       The grievance procedure for inmates of the IDOC is laid out in the Illinois

Administrative Code. 20 ILL. ADMIN. CODE § 504.800, et seq. The grievance form must

contain factual details regarding what happened, when, where, and the name of each

person who involved in the complaint. Id. at 504.810(c). While this provision does not

preclude an offender from filing a grievance when the names of individuals are not

known, he or she must include as much descriptive information about the person as

possible. Id.

       If the inmate’s grievance involves an emergency, the grievance is forwarded

directly to the Warden. Id. § 504.840. If it is determined that a substantial risk of imminent

personal injury or other serious or irreparable harm exists, the grievance process must be

expedited. Id. § 504.840. If the Warden determines the grievance should not be handled

on an emergency basis, the offender shall be notified in writing that he or she may



                                        Page 4 of 7
 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 5 of 7 Page ID #338



resubmit the grievance as non-emergent, in accordance with the standard grievance

process. Id.

       Grievances that are unable to be resolved through the counselor are then sent to

the Grievance Officer. Id. at § 504.820(a). “The Grievance Officer shall consider the

grievance and report his or her findings and recommendations in writing to the Chief

Administrative Officer within two months after receipt of the grievance, when reasonably

feasible under the circumstances.” Id. at § 504.830(e). The Chief Administrative Officer

then reviews the findings and recommendation of the Grievance Officer and advises the

offender of his or her decision in writing. Id.

       If the inmate is not satisfied with the response from the Chief Administrative

Officer, he or she can file an appeal the decision to the Administrative Review Board. Id.

at § 504.850(a). The appeal must be received by the ARB within 30 days after the date of

the CAO’s decision. Id. The ARB then must submit to the Director a written report of its

findings and recommendations. Id. at § 504.850(d). “The Director shall review the

findings and recommendations of the Board and make a final determination of the

grievance within 6 months after receipt of the appealed grievance, when reasonably

feasible under the circumstances.” Id. at § 504.850(e).

                                        DISCUSSION

       Defendant Dr. Blum does not dispute that Haynes submitted a grievance in the

appropriate timeframe and manner. Dr. Blum further admits that, while Haynes does not

actually specify Dr. Blum by name in his grievance, there is enough information to

identify him because Haynes provides the date of treatment and the type of treatment



                                        Page 5 of 7
 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 6 of 7 Page ID #339



received from Dr. Blum, which corresponds with the information in Haynes’s medical

records. Instead, Dr. Blum argues that the grievance does not describe any act or omission

on his part that would lead to Haynes filing the grievance. Dr. Blum asserts that Haynes’s

sole statement that “they gave me an x-ray. I was given crutches” is insufficient to

describe any sense of dissatisfaction with Dr. Blum.

        In response, Haynes argues that Dr. Blum was the first doctor to diagnose him

with a sprain before ruling out a fracture or other injury, and that he showed Dr. Blum

the injury was in the area of the Achilles tendon. (Doc. 75). He also heard a loud pop, but

yet Dr. Blum only ordered an x-ray instead of an ultrasound to rule out a tear.

        While Defendant is correct that Haynes did not specifically state in his grievance

why he was dissatisfied with Dr. Blum, a reading of the grievance as a whole clearly

indicates that Haynes was complaining about Dr. Blum’s failure to do anything more

than diagnose him with a sprained ankle. He stated that his leg made a loud pop while

playing basketball, he fell to the ground, and he could not walk on his injured leg. Dr.

Blum then gave him an x-ray and crutches, which he used for more than a month. When

he was finally seen for a follow-up a month and a half later, he again was told it was just

a sprain and that no MRI was needed. As relief, Haynes requested an MRI, a proper

diagnosis, and proper treatment—indicating that he did not believe he had received

appropriate medical treatment by the doctors that had treated him to date, including Dr.

Blum.

        The Illinois Administrative Code requires than an offender’s grievance contain

factual details regarding each aspect of the complaint, including what happened, when,



                                       Page 6 of 7
 Case 3:19-cv-00912-NJR Document 78 Filed 05/18/21 Page 7 of 7 Page ID #340



where, and the name of each person who is the subject of or who is otherwise involved

in the complaint. Haynes’s grievance did so. Although perhaps not stated as eloquently

as Dr. Blum would prefer, the grievance contains the same factual allegations that Haynes

later raises in his amended complaint. Because Haynes has met all requirements of the

Illinois Administrative Code, he has fully exhausted his grievance against Dr. Blum.

                                     CONCLUSION

      For these reasons, the Motion for Summary Judgment on the Issue of Exhaustion

of Administrative Remedies filed by Defendant Bob Blum (Doc. 71) is DENIED.



      IT IS SO ORDERED.

      DATED: May 18, 2021


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 7 of 7
